 ROGERS WALLAWALLA,INC.25RogersWalla Walla,Inc.andFruit and VegetablePackers and Warehousemen Local No. 760,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind. Case19-CA-4048October 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn April 9, 1970, Trial Examiner Martin S. Bennettissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices and recommending thatthe complaint be dismissed in its entirety. Thereafter,the General Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision and asupporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.1N.L.R.B. v. Stepp's Friendly Food, Inc.,338 F.2d 883 (C.A. 9), cited bythe Trial Examiner in support of his conclusions,does not appear apposite,and we do not rely on it.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTINS.BENNETT,Trial Examiner: This matter washeard at Seattle,Washingtonon January 27, 28, and 29,1The recorddiscloses that the time lag between the filingof the chargesand issuance of the complaint stems from the refusalof the RegionalOffice to issue a complaint and the subsequent reversal ofthat decision bythe General Counsel.1970. The complaint, issued August 22, 1969, and basedupon charges filed June 6 and August 5, 1968,1 by Fruit andVegetable Packers andWarehousemen Local No. 760,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., herein calledthe Union, alleges that Respondent, Rogers Walla Walla,Inc.,had engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. Able briefshave been submitted by the parties and a joint motion tocorrect the transcript has merit and is hereby granted.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRogersWallaWalla,Inc. is an Oregon corporationengaged in the operation of food processing plants in theStates of Oregon and Washington one of which,atWarden,Washington,was directly involved herein.Respondentenjoys annual sales of goods and services in excess of$500,000 and purchases and causes goods and materialsvalued in excess of $50,000 to be transported directly acrossstate lines.I find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDFruit and Vegetable Packers and Warehousemen LocalNo. 760, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independ-ent, is a labor organization within the meaning of Section2(5) of the Act.2III.THE ALLEGED UNFAIR LABOR PRACTICESA.Introduction;The IssuePrior to the time material herein, the potato processingplant in Warden, Washington, was owned and operated byanother employer, Country Gardens, Inc. The employeeswere covered by a contract with a sister local of the Union,Local 148.Whereas the Union primarily representedemployees in the food processing industry, representationwas turned over to it by means of a secret ballot conductedamong the membership of both locals. Country Gardenswas notified thereof on December 1, 1966.This was accepted by Country Gardens and Local 760thereafter administered the contract. This was a 3-yearcontract with an expiration date of May 1, 1967, with year-to-year renewal absent 60 days written notice that it be"amended or terminated prior to May 1, 1967...."Prior to this, in November of 1966, Respondent hadacquired a 35 percent interest in Country Gardens, Inc.,with an option to purchase a majority interest. On April 4,1967,an agreement to merge Country Gardens andRespondent was executed, this to become effective after2As was Local 148 ofthe same parent organizationwhichrepresentedthe employeesinvolved hereinand, after a secret ballot, cededsaid statusto the Unionin Novemberof 1966. Thispresents no issue herein.186 NLRB No. 6 26DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain events took place. This, coincidentally, did becomeeffective onMay 1, 1967. It provided that the separateexistence of Country Gardens should cease and that sharesof Country Gardens stock should be exchanged for newlyaugmented common stock of Respondent as providedtherein.The document is silent as to any successorobligation or contract continuation clauses. There is noevidence of any oral understanding in this area between thetwo companies and it may be noted that the terminatedcontract contains no successor clauses.The Union first learned of the merger by letter fromRespondent dated May 4, 1967. Therein, Respondent askedthe Union to contact it about the status of any pendinglabor negotiations. I find that it was the intent ofRespondent to recognize the existing collective-bargainingagent as such and the record amply so demonstrates.Turning back to the pending labor negotiations, therecord demonstrates the following. As provided in thecontract, the Union advised Country Gardens by letterreceived February 28, 1967, of its desire to open thecontract and stated that proposals would be forthcoming.Thereafter Country Gardens orally advised the Union thatitwas drawing up a proposal of its own. No negotiationswere held, however, presumably due to the pending merger.As stated, the sale became effective May I and the Unionwas advised thereof on May 4.The instant case stems from the fact that the terminatedcontract with Country Gardens contains a clause that ".. .when this contract is opened, [by 60 days timely notice] anychange in the wage scale shall be retroactive to the openingdate."The General Counsel contends that by word and deedthereafter, this Respondent agreed to be bound to theterminated contract between the Union and CountryGardens and, specifically, to the above-quoted language.He contends further that a subsequently negotiated wageincrease was not applied retroactive to May 1, 1967. This isdisputed on various grounds by Respondent.It is to be noted that after extensive negotiations theUnion struck Respondent on March 25, 1968, and that inDecember of 1968 Respondent sold the business to another,and on this record unrelated, entity. The sole remedysought herein by the General Counsel is the payment byRespondent of the allegedly negotiated wage increase forthe period from May 1, 1967, through March 25, 1968.B.The Authority of the Union RepresentativesThere were 23 negotiatingsessionsbetween the parties.James Farrington, then secretary-treasurer, attended only13 of these and one of his six assistants,BusinessAgent RayDietz, attended and participated in all 23. Dietzis assignedto five plants in the area, including that of Respondent. Theother business agents are assigned to the remainder of atotalof 40-50 plants handled by Farrington at that time.At this hearing, Farrington testified that he was chiefnegotiator for the Union and that Dietz was not authorizedto speak for Local 760 except "under certain circum-stances."He contended further that he had so advisedWilliam Lawr,assistantoperations manager for Respon-dentand itsnegotiator.Lawr testified that no such representation had been madeto him and, aside from Farrington's absenceat 10 of themeetings,there is ample evidence that Dietz held himselfout as endowed with authority to bargain. Indeed, in acommunication to a boardagent,Famngton referred toDietz as one who "at my direction," met with this employeron occasion.A consideration of the testimony of Dietz amplydisclosesthat he commentedat meetingson the topic of retroactivityof wagerates,and that he adjustedgrievancesat the plant.He testified that in speaking of retroactivity he was"restating the position" of the Union, namely, "Mr.Farrington's position." He conceded that he never said thiswas Farrington's position. As for meetings when Farring-ton was not present, Farrington testified that these weremerely "discussions" but not negotiations. He did not soadvise Respondent.Dietz conceded that on one occasion he questioned thebargaining authority of Lawr. And, in his affidavit to theGeneral Counsel, he deposed that "I have taken part in thenegotiations" between Respondent and the Union. Farring-ton also admitted that he was not disavowing anystatements made by Dietz at thesemeetings.Farrington has drawn attention to and relies upon a lettersent by him to Respondent on May 8, 1967, wherein hestated:In order to avoid any misunderstanding, you shouldalsobe advised, as I previously did with CountryGardens, Inc., that Local 760 does not authorize anyother person or group tonegotiateor speak for it and noother person or group has that authority unless you arespecifically directed to another person byme at somefuture date.This was in response to a lettersent himon May 4 byLawr asking that Farrington advise Respondent as to thestatus of all unsettlednegotiations.The record demon-strates, however, as will appear below that the Union hadpreviously, on November 1, 1966, ceded its bargainingrights to another Teamster organization, Western PotatoProcessing Industry Committee, herein the Committee; thisenvisaged bargainingon an area basiswith the predecessorof Respondent, Country Gardens and otherconcerns.This rapidly came to the fore in the negotiations asRespondent became confronted with conflicting demandsfor bargaining from the Union and the Committee. Indeed,Farrington later admitted herein that when Local 760 wasmade aware of this activity, it tooksteps"to advise theEmployer that there was improper activity . . . and Local760 had not authorized such activity." I find thatFarrington's letter of May8 wasdirected to the intraunionrecognition dispute and not to the status of Dietz in thenegotiations.The evidence strongly preponderates that the acts of bothFarrington and Dietz are binding upon the Union and,more specifically, I find that Farrington both authorizedand ratified the participation of Dietz and his actions atthesemeetings.SeeLocal 168 Teamsters (Mid-CountyBuick, Inc),156 NLRB 67;SheetMetal Workers UnionLocal No.65,AFL-CIO (Inland Steel Products Co.),120NLRB 1678; andOperating Engineers Local 3,123 NLRB922, 929. ROGERSWALLA WALLA, INC.27C.Alleged Compliance with the ContractThe General Counsel and the Union stress that despitethe change of ownership and the termination of thecontract on May 1, 1967,3 Respondent, by its acts andconduct incontinuingcertain of the prior contractualcommitments, thereby assumed and agreed to be bound tothe contractas such.4The following factors are urged:(1)Respondent admittedly continued to deduct andremit duesto the Union under the union shop clause in thecontract, pursuant to duly authorized cards.(2)Respondent continued to make health and welfarepayments to the Washington Teamsters Welfare Trust asprovided in the contract .5(3) In 1967, a question arose as to when employees wouldreceive vacation pay. Country Gardens, in the past, hadissued the checks at the time the employee left on vacation.Respondent, in turn, had a company policy of doing so atthe time it was due, namely, while the employee was onvacation. This was raised by the employees with the Unionand on June 13, 1967, Respondent notified Business AgentDietz that the former practice would be followed in 1967,but that Respondent's policy would be followed thereafter.6(4)When vacationswere givenin 1968, the basis was thehours workedformula setforth in the expired contract.(5) In discussinggrievances with Dietz and Farrington,Respondent would on occasion cite the former contract.(6) The expired contract provides for a 5-cent differentialon the second and a 10-cent differential on the third shift.Respondent continued this policy after the merger.(7)On July 28, 1967, Lawr wrote to Farrington andcomplained that Farrington,Dietz,and another hadentered the plant on June 26, created a disturbance, andinterfered with the work of employees. He pointed out thatDietz hadengaged insimilar conduct on July 25. Hereminded Farrington that the latter had previously assuredhim that employees at work would not be disturbed. Lawrthen referred to Article IX, Section 7 "of our laboragreement," the latter providing that the union representa-tives were to be admitted if the company was contacted anda convenient time agreed upon. He then stated that allarrangements for entriesto the plant were to be madebetween 8 a.m. and 4 p.m.Respondent, in turn, points to a number of factors.(1) The prior contract was duly terminated and there wasno agreement that it be adopted or followed betweenRespondent and the Union or between Respondent andCountry Gardens.(2) In many respects, the termsof the expired contractwere not followed.? For example, the expired contract hadeight differentclassificationsand four different wage rates;the latter,as ofMay 1, 1967, were $1.54, $1.84, $1.99, and$2.09.In November of 1967, the Union asked Respondent for3Respondent contends that the contract was terminatedon April 30.The Unionat one point contended that it was March2, 1967.On all dates,the conclusions hereinafter would be identical.4As previouslynoted,the recordis entirely silent asto any expresscommitment,oral or written, to be bound.5Itmay be noted that Lawr uncontrovertedly testified he was advisedby a named representative of the Board,after the merger, that it was notdesirable to change existing conditions of employment.6However,as I read the former contract,the section on vacations isthe existing classificationand wage scales.This in itselfreflects knowledge of departure from the previousscales.Respondent duly advised the Union, and this is undisputed,of its existing structure. There were more classifications and12 rather than 4 different hourly rates, ranging from $1.54to $2.59 per hour.(3) Similarly, Lawr uncontrovertedly testified that 25 to30 percent of the employees received different wage ratesthan those provided in the expired contract.(4)In September or October of 1967, Respondentremoved the foreladies from the company medicalinsurance program and advised them, if they so desired, tojoin the Union in order to obtain this coverage .8(5)There is evidence that the Union disputed theapplication of the former contract, urging that past practicecontrolled. Thus, it disputed Respondent's right to assignwork pursuant to the language of the contract.(6) The former contract provided that Respondent wouldbe "the sole judge as to the competency of the employees."The Union in turn, and after the expiration of the formercontract, contended that it had never allowed this.(7)The contract provided that grievances could behandled by the shop committee or the business agent. TheUnion, in turn, contended that it did not tolerate theexistence of shop committees in any plant where it hadachieved representation.To sum up, the former contract was duly terminated andthere was no agreement express or implied to follow itthereafter.Respondent was advised by a named Boardagent that it was unwise to disturb existing conditions ofemployment and followed many of them. Both parties,when it was to their interest, either advanced or rejected thelanguage of the contract.This is not a situation of a successor employer refusing torecognize an established bargaining representative. It israther an issue of whether a duly terminated contract, onthis record, carries overin toto.I find that it did not .9D.The Course of Bargaining and the AllegedAgreement on RetroactivityShortly after the effective date of the merger, Secretary-Treasurer Farrington and Business Agent Dietz, togetherwith other union representatives, met with Lawr. Accordingto Farrington, the Union covered some of theareas inwhich it was desirous of making changes. Lawr at this timerefused to commence negotiations because of Respondent'sdoubt as to who was the bargaining agent. This was areference to a wire received by Respondent on the previousday from the Committee claiming bargaining rights underthe previous transfer of authority from Local 760, describedabove.According to Lawr, he informed Farrington that he haddiscussed thiswith a named Board attorney who hadsilent as to when vacationpay is to bedisbursed.7As Respondentputs it,bothparties followed the language of thecontractwhenitwas to their respectiveadvantage.8This isbased upon the uncontrovertedtestimony of Lawr. It is notclear just which language of the former contract, if any, was applicable.9Even inJohnWiley and Sons, Inc. v. Livingston,376 U.S. 543, it washeld onlythat the arbitration clause of an existingcontract survived amerger.A fortiori,if thereisno existingcontract, there is nothing to bebound to. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDadvised him not to enter into negotiations with a partywhen two parties were claiming recognition. That two labororganizations were claiming recognition at that moment isreadily apparent. Lawr testified further that no unionrepresentative contended that Respondent was bound bythe former contract.Farrington testified also that he protested the delay andLawr replied that the employees had nothing to beconcerned about because wage rates would be retroactivetoMay 1, 1967. Business Representative Dietz also testifiedthat he recalled a meeting during May when Lawr statedthat the Union had nothing to worry about because theywere "guaranteed retroactivity under the old contract."Lawr flatly denied making this statement or anything like itand also testified that the subject of retroactivity was notraised until a meeting much later on February 15, 1968.Lawr was a precise and meticulous witness who attended allmeetingsand kept notes of all, as was not the case withFarrington. Dietz was a vague witness who manifestly wasattempting to bolster his side of the case. In many areas, therecollection of Lawr impressed me as the superior and Icredit him here as elsewhere.On May 26, Farrington advised Respondent, in effect,that the Committee was not duly authorized to act in thisarea. On May 29, Respondent advised its employees that itcould not enter into negotiations until there was legalclarification of the bargaining agent.While the GeneralCounsel has directed attention to Respondent's reference to"renewal of the labor agreement," I see nothing here tosupport his contention, treated above, that there had beenan adoption by act and deed of the former contract.On June 28, 1967, the Union filed a representationpetition covering theWarden plant, admittedly for thepurpose of putting to rest the representation issue. Aconsent election was conducted, the Union won, and it wascertified on October 19, 1967.10Turning to the first negotiating session on November 1,1967,11 the Union, according to Lawr, submitted its 13-page standard form contract as a basis for negotiations Inote initially that this was substantially more than theeight-page contract with Country Gardens. This refutes theposition of the General Counsel that the Country Gardenscontract was utilized as a basis for bargainingAccording to Farrington, at this and subsequentmeetings,theUnion sought Respondent's position onwages, but Respondent sought to defer discussion of costitemspending resolution of noncost items. Farringtontestified that this contract was presented as an "amendment. . . to the existing labor agreement." I do not accept thisbecause, on this record, with the former contract havingbeen terminated, this was manifestly a new and substantial-ly augmented contract proposal.Lawr testified, and he is fully supported by his notes, thatthe union proposal was reviewed including its provisionsfor union security, overtime, and seniority. There was no10A prior petition had been filed by it in January 1967 for two plants,theWarden plant and another then operated by Country Gardens atPasco,Washington Late in January, Joint Council of Teamsters No 28 inSeattledirected Local 760 to cease interfering with the organizationalactivitiesof its sister local, Local 839 at Pasco On June 30, 1967, theUnion withdrew this earlier petition covenng the two plants11Not all aspects of these meetings are treated fully, as those set forthdiscussion of retroactivity as such and there was no claimthatRespondent was bound in any manner to the oldcontract. The only possible indication of retroactivity wasthe proposed effective date of May 1, 1967.Farrington testified only that Respondent's position at alltimeswas that a wageincreasewas to be effective upon dateof reaching a contract, contrary to the union claim thatMay 1, 1967, was established by "the existing" contract.The next meeting on November 15, 1967, was attendedby both Farrington and Dietz. As Lawr uncontrovertedlytestified, they discussed the composition of the bargainingunit, union security, and grievance procedure. Respondentcame forward with a nine-page proposal and both this andthe union proposal were discussed. Lawr orally proposedthat the company proposal with its various economicfeatures be effective on December 1, 1967. The topic ofretroactivity was not discussed and no union representativecontended that Respondent was committed thereto.FarringtonandDietz attended the November 29meeting. According to Lawr, the Union sought a wage offerand he advised that Respondent would submit a wageproposal when agreement was reached on other generalcontract language. Respondent's proposed new grievanceprocedure was also discussed. There was no discussion ofretroactivity and the Union did not claim that Respondentwas bound by the former contract.The December 13, 1967, meeting was attended only byDietz.12 Dietz, according to Lawr, was the chief negotiatoron this occasion. He described a contract that the Unionhad recently reached with another employer and reviewedsome of the features therein. There was no discussion ofretroactivity and no claim was made that Respondent wasbound by the former contract with Country Gardens.The January 11, 1968, meeting was attended by bothFarrington and Dietz. They discussed the composition ofthe unit, union security and grievance procedure. Lawrlisted the areas in which he believed there wasagreement,but was advised otherwise by the union representatives.There was no discussion of retroactivity and no contentionwas made by the Union that Respondent was bound to theexpired contract with Country Gardens.The next meeting was held on February 7, 1968, and thiswas the first of five successivemeetingswhich Farringtondid not attend. Dietz did not state that he could not bindthe Union because of Farrington's absence at any of thesemeetings. The parties did discuss contractlanguage agreedto by another employer, Dietz stating that the Union hadmodified its original proposal and now advocated thatcontract, except for wages and several other areas. Lawragreed to make a new proposal to the Umon, except forwages. There was no discussion of retroactivity and therewas no contention that Respondent was bound by theexpired contract with Country Gardens.The parties met again on February 15. Dietz reviewed anew proposal brought to the meeting by Respondent. Hebelow, in my view, dispose of the case Similarly, and for thesame reason, Ideem it unnecessary hereinafterto treatwith all of Respondent'scontentions12Allmeetings were attended by other unionofficials,although withrare exceptionlater in the day, Farringtonand Dietzwere the onlyspokesmen ROGERS WALLA WALLA, INC.asked that Respondent submit a wage proposal and Lawragreed to do so at the next meeting with specific effectivedates. This was the first meeting at which retroactivity wasdiscussed. Lawr said that he would do so, except that ifRespondent did offer retroactivity, it might not include anincrease effective upon arrival at agreement.Retroactivitywas discussed at the next meeting onFebruary 21, 1968. Lawr brought a three-step wageproposal with rates effective (1) on the date of agreement(2)December 1, 1968, and (3) December 1, 1969. Dietzreviewed this and made a counteroffer that the first step beeffectiveMay 1, 1967. Lawr told Dietz that it wasRespondent's position that "retroactivity would be subjectto discussion." Dietz adhered to the May 1, 1967, date andstated that Respondent would be in a better position if itsubmitted a firm offer on retroactivity. Lawr reviewedRespondent's offer and stated that Respondent realizedthat it had "an obligation on retroactivity." Lawr was of thebelief that Respondent was bargaining on this topic. Dietznever stated that this topic was foreclosed because of thelanguage in the prior contract.Lawr contended that when he referred to retroactivity hehad in mind that the employees of Respondent at the Pascoplant were receiving higher wage rates than the employeesat the plant at Warden and that increases had gone intoeffect at Pasco on June 1, 1967. Respondent had in mindthat a retroactive settlement might serve to erase thesedifferences.On February 29, the parties met again. Dietz introducedthe topic of retroactivity. It may be noted that at allmeetings where the topic was raised, according to Lawr, itwas raised by the Union. Dietz asked for Respondent'sposition on retroactivity and Lawr responded that Respon-dent would leave the topic "open for discussion . . . [butthat] we are opposed to retroactivity . . ." Lawr explainedthathisoppositionwas based upon his belief thatsettlement on a retroactive basis promoted delays insettlement and Dietz responded that the Union had neversigned an agreement without a provision for retroactivepay.13 The parties did discuss other contract clauses.On March 7, the parties met under the auspices of aFederal mediator. As in the past, Dietz did not contend thathe was not authorized to bind the Union in the absence ofFarrington. The topic of retroactivity was not raised on thisoccasion.On March 21, the parties met again with the Federalmediator and Farrington reappeared on the scene. Inaddition, representatives of Local 839 at Pasco, wherenegotiations were also pending, attended. The mediator,after conferring with the Union, advised Lawr that theUnion considered retroactivity as one of five critical issues;thiswas not predicated upon foreclosure because oflanguage in the expired contract with Country Gardens andthat claim was not made during the meeting.The mediator asked Lawr, according to the latter, whatRespondent would offer in this area, namely, "how muchand how far back." Lawr responded and outlined thegeneral position of Respondent concerning the provisionsof the contract and added that "wages could be negotiated29back to the Country Gardens [contract expiration] date at alesser rate than that proposed now.... " At a later stage ofthe meeting, Lawr flatly told the Union that "if we reachedagreement on a basic wage schedule . . . we could work outagreement on retroactivity." It may be noted that the Pascosituation did not involve retroactivity because Local 839 atPasco had abandoned retroactivity during the negotiationsin favor of a larger wage increase, contrary to a priorposition it had taken.The next meeting was a joint one on March 25 andattended by Farrington, Dietz, and Business Agent Sarverof Local 839. Respondent took the same position as before,contending that if an agreement could be reached on theother provisions of a contract agreement could be reachedon retroactivity. Respondent was aware that a strike wasimminent and hoped that a settlement might avoid it. Thequestion of wage rates and other clauses was still open andunresolved on this date. Indeed, at this meeting, Dietz didask what Respondent's position was on wages. At the closeof the meeting, Farrington announced that the Union wasreverting to its original proposal of November 1, 1967, andthat the Union intended to force on Respondent "the mostundesirable contract provisions of any within the industry."No contention was made at this meeting that the subject ofretroactivity was foreclosed by the expired contract withCountry Gardens. Both the Warden and Pasco plants werestruck by the Union later that day and the strike was stillcurrent atWarden when Respondent sold the Wardenplant in December of 1968.On April 8, 1968, the parties held a joint meeting for bothplants, again under the auspices of a Federal mediator, andFarrington was absent on this occasion as well as at thefollowingmeeting on April 10. It is noteworthy that inmaking arrangements for meetings, Farrington advised themediator that if he was not available the mediator shouldcontact Dietz. At the meeting, Dietz reaffirmed that theUnion was reverting to its original contract proposal. Themediator advised Respondent that the Union had raisedthe possibility of using the expired contract with CountryGardens as a basis for further talks, but Lawr declined. Thiswas the first reference in the negotiations to that contract.The topic of retroactivity was not raised.Another joint meeting was held on April 10. Present withDietz and representatives of Local 839 at Pasco wasInternational Representative Bill Williams of the TeamstersInternational Union and both he and Dietz spoke in behalfof Local 760. Williams reviewed the status of Respondent'sproposal as to both Warden and Pasco. The subject ofretroactivity was not raised and no claim was made that thequestion of retroactivity was foreclosed by the expiredcontract with Country Gardens.The next meeting was held by a Federal mediator onApril 12 with Farrington, Dietz, representatives of Local839, and Williams present. There was much discussion ofproposed contract language, but retroactivity as such wasnot discussed.On May 16, Respondent wrote to Farrington and advisedthat because of business needs, it was contemplatingdisposing of its raw potato stocks at Warden. This was13ThisIview asa contention predicated upon union practices ratherthan on the language in the expired contractwith Country Gardens. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDpredicated upon the fact that both plants at Warden andPasco had been closed since the inception of the strike onMarch 25 and Respondent needed funds to protect itsfinancialposition.On May 31, Farrington, Dietz, and representatives ofLocal 839 met with Lawr in a cafe in Warden. Shortlythereafter, four local citizens including the mayor, themanaging editor of the local newspaper, and the bankmanagerappeared on the scene. Lawr reviewed thecompany proposal of March 21, 1968. Farrington repliedwith a series of questions about Respondent's potato stocksand Lawr responded. There was discussion of thescheduling of previous meetings. There was no discussionof retroactivity or foreclosure of discussion thereon becauseof the expired contract with Country Gardens.The next meeting was held on June 5 and was attendedby Farrington and Dietz for the Union; Sarver for Local839; P. Andrade and B. Grams for the Western Conferenceof Teamsters; and International Organizer B. Williams ofthe International. This meeting, according to Lawr, wasarranged by Grams who proceeded to review the differ-encesbetween the parties. Grami said that the Union wasseeking retroactivity from the expiration of the CountryGardens contract to the date of the strike [March 25]. Hesaid nothing about the problem being covered by theformer contract. The meeting ended on the note that theUnion would supply a copy of a contract arrived at withanother employer.On June 13, the parties met again. Present wereFarrington,Dietz,and representatives of Local 839.Respresentative Sarver of Local 839 asked if there would beretroactivity and Lawr replied in the negative. Dietz inbehalf of the Union asked if this was truly Respondent'sposition and Lawr replied that Respondent had nointentionof changing this position. Dietz asked if this was afinalpositionand Lawr responded that Respondentbelieved that there was no possibility for a change, becausethe parties did not know "what the exact positions will be inthe final agreement" Lawr added that Respondent was "nolongerwilling to consider retroactivity." TheUnion'srepresentatives did not advance any obligation of Respon-dent predicated upon the expired Country Gardenscontract.At this meeting, Respondent did submit a handwrittenproposal to the Union which was silent as to retroactivityand proposed an effective date as of the date of agreement.This offer was contingent upon acceptancein totoby theUnion.The parties met again on June 25 with Farrington, Dietz,and Sarver in behalf of Local 839. They discussed thequalificationofemployees for various benefits, butretroactivitywas not discussed and no proposal waspredicated upon the expired Country Gardens contract.On July 12, Lawr met with representatives of Local 839and reached an agreement for the struck Pasco plant. It wasagreed that Lawr would prepare the final document andpresent this to representatives of Local 839 on July 13. This14The contract with Local 839 at Pasco and the proposal to the Unionbore an initial wage scale effective July 15, 1968isNo issue is raised herein as to the unit description16The Union took the position that the opening date of the contractdiffered considerably from the prior contract with Local839 and required considerable rewriting. Later thatafternoon, Lawr, as he testified, was telephoned by Dietzwho asked if Respondent would present the same offer tothe Union. Lawr agreed to do so. Dietz insisted that theoffer be made to the Union at the same time it was offeredto Local 839.On the afternoon of July 13, Lawr went to the office ofLocal 839. Present were Farrington, Dietz, and Sarver. Theparties reviewed the proposal and Lawr announced thatthe proposals were identical except for unit description andthe fact that July 15 was to be the effective date. Farringtonreviewed the document,therewas no discussion ofretroactivity, and no mention was made of obligationsunder the expired Country Gardens contract. Later thatafternoon, Sarver advised Lawr that Local 839 had voted infavor of the contract and they executed the document thatday.Thereafter, on July 13 or 14, Lawr spoke with Dietz andadvised him that the unit description at Warden was inerror.Lawr did speak with Farrington about the unitdescription, but there was no discussion of retroactivity andthe prior Country Gardens contract was not mentioned.On July 19, 1968, Farrington and Dietz met with Lawr.The Union had questioned certain of the proposalspreviouslymade by Respondent and Lawr, on thisoccasion, presented a revised contract including changes inthe unit description and in the dental program. At the endof the meeting, Farrington asked what would be theeffective date of the contract. Lawr proposed that it beeffective upon agreement and in fact wrote "Effective Dateof Execution" across the top of the document pursuant toFarrington's request.14 Lawr offered to sign the contract ifFarrington would. Farrington demurred, explaining that hehad to present it to the employees first. There was nodiscussion of retroactivity or of the expired contract withCountry Gardens. Lawr did initial each page, but wasunwilling to sign until such time as Farrington did.On July 21, Farrington wrote to Lawr, enclosing signedcopies of the contract and stated that it had been approvedby the employees. However, Farrington advised on thisoccasion that two changes had been made in the ostensibleagreement of July 19: (1) A change in the description of thebargaining unit to comport with the certification of theBoard on October 19, 1967,15 and (2) the effective date ofthe new wage scale "is shown as March 2, 1967, in accordwith the provisions of our Agreement with you which hadthat opening date and which we opened by letter mailedFebruary 27, 1967." 16On July 23, Lawr replied and pointed out, quiteaccurately, that the agreement executed by Farrington wasnot the proposal made by Respondent and that it amountedto a counteroffer. I find that there was no contract and thatthere was not a meeting of the minds between the parties.On September 5, Lawr wrote to Farrington and requestedfurther negotiations. Farrington responded on September24 that a contract was in "full force and effect," referring towas at or about the time of the notice to modify, rather than the May 1,1967, expiration date of the contract On either date, the conclusions hereinwould be identical ROGERS WALLA WALLA, INC.31the document he had executed as containing"the non-mandatory subjects of bargaining relating to the certifiedbargaining unit and the effective date of the wage change."As noted, it is readily apparent that there had never beenagreement in the negotiationsas to the effective date of thenew wage scales.The matter remained in limbo for a number of monthsuntil February 3, 1969, when Lawr wrote to Farrington andadvised that Respondent was considering the sale of itsWarden facility and had commenced discussions withinterested parties.Farrington replied on February 14 with arequest to meet and discuss how this might affectconditions of employment of the employees.The parties met again on March 7 with no result. Presentwere Lawr and Teamster Officials Andrade, Grami, andWilliams;the meeting had been arranged at the request ofGrami in behalf of the Western Conference of Teamsters.On November 21, 1969, Lawr advised the new Secretary-Treasurer of the Union, Bill Wallace, of further negotia-tions for the sale of the Warden facility and renewedRespondent's offer to discuss the effect of this upon theemployees. On December 1, the parties met and discussedthe sale of the facility and on December 3, Respondentadvised the Union that a lease-purchase agreement hadbeen executed with an unrelated employer on December 2.Lawr further testified that the Union never took theposition that the subject of retroactivity was foreclosed andthe topic arose only when the Union sought Respondent'sposition thereon.He denied conditioning his willingness tobargain on a flat agreement of no retroactivity,althoughfreelyadmittingRespondent's opposition thereto, andFarrington admitted that Respondent at all times wantedany wage increase effective upon arrival at a contract.E.Analysis and ConclusionsA consideration of the evidence impels the conclusionthat both parties made proposals concerning and bargainedon the subject of retroactivity of wages. As for Respondent,itsproposals concerning retroactivity are in evidence andeach time the topic was discussed it was raised by theUnion. On February 15, 1968, the Union asked Respondenttoput forth a wage proposal and, on February 21,Respondent did so,suggesting that the first step be effectiveon the date of agreement.Needless to say, the subject ofretroactivity is perforce tied to the amount of a wageincrease.The Unionthen soughtaMay 1, 1967, date andRespondent replied that this was subject to discussion andconceded that there was an obligation on retroactivity,relying on the fact that Pasco employees were receivinghigher wages than those at Warden.At the next meeting onFebruary 29, Lawr voiced no opposition to retroactivity,but left it open for discussion;thiswas manifestlypredicated upon the amount of the wage increase, becauseon March 21 Lawr agreed to make an offer on retroactivityif the negotiated wage scale was lower.Finally, in an effort to avoid a strike on March 25,Respondent offered to consider retroactivity for employeesthen on the payroll. It may also be noted that there weremany unresolved issues at the time.Finally,whenagreement was reached on a contract identical with that atPasco which had no retroactivity and was effectiveJuly 15,Farrington inspected the proposal with its July 15 effectivedate and made no comments thereon.On July 19, theparties met and Respondent presented a revised proposal toclarify certain areas raised by Farrington which did notinclude retroactivity.At Farrington's request,Lawr statedthat the effective date would be the date of execution and soindorsed the document.The union representatives weresilent on retroactivity.However,,on July 21,the Union ineffect reneged,changing the description of the bargainingunit and providing a wage scale retroactive to March 2,1967. Respondent accurately termed this a counter-propos-al.As Respondent stresses,what is significant here is thatDietz in behalf of the Union sought the Pasco contractwhich was silent as to retroactivity and indeed was effectiveJuly 15, 1968.Respondent contends initially that it did not insist to thepoint of impasse on no retroactivity. The fact is thatRespondent,althoughopposed to retroactivity,wasflexible,this depending on the amount of a wage increase.Moreover,even if Respondent had insisted on no wageretroactivity to the point of impasse,the record warrantsonly a finding that Respondent bargained in good faith onthe terms of the contract,confronted with the Union'sclaim that it never signed a contract without wageretroactivity.As previously noted,there was no successorship obliga-tion to the contractwithCountryGardens and noagreement was made in the merger to take over the expiredcontract.To put this in perspective,the General Counsel isattempting to saddle Respondent with an expired contractentered into by a predecessor union and a predecessoremployer.As the mediator was informedby the Union,a retroactivepay raise was a prime issue,clearly not a claim that theCountry Gardenscontract language was controlling.Statedotherwise,I see no violation of the Act here,whether thetopic of retroactivity on this record be deemed a mandatoryor nonmandatory subject of bargaining. In view of all theforegoing considerations,I shall recommend that thecomplaint be dismissed in its entirety.N.L.R.B. v. Stepp'sFriendly Ford,Inc.,338 F.2d 883(C.A. 9).CONCLUSIONS OF LAW1.RogersWallaWalla, Inc., is an employer whoseoperations affect commerce within the meaning of Section2(6) and (7) of the Act.2.Fruit and Vegetable Packers and WarehousemenLocal No. 760, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(aX5) and (1) of the Act.RECOMMENDED ORDERIn view of the foregoing findings of fact and conclusionsof law, it is recommended that the complaint be dismissedin itsentirety.